Curia.

The first objection was settled against the defendants, in Lawton et al. v. The Commissioners, &c. of Cambridge, (2 Caine's Rep. 178.) The case of The People, ex. rel. Shaut, v. Compton et al. (16 John. Rep. 61,) decides, that the Judges may themselves lay out thti road. The-question as to their power of ordering this to be done by the Commissioners, and the propriety of a mandamus to compel a compliance, was before the Court in this very cause, at August term last, with the other questions now made, and they were then decided against the defendants. The Judges directed the road to be laid out as applied for. This direction is sufficiently explicit, if any was necessary. It must be construed according to the subject matter; and can apply to no persons, other than the Commissioners«
Rule for a peremptory mandamus*.